Citation Nr: 0029777	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  97-18 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability evaluation for right 
tibial and fibular fracture residuals including right leg 
shortening and peroneal and tibial nerve neuropathies, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from December 1965 to January 
1975.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) which denied an 
increased disability evaluation for the veteran's 
service-connected right tibial and fibular fracture residuals 
including right leg shortening.  In May 1997, the RO 
recharacterized the veteran's right tibial and fibular 
fracture residuals as right tibial and fibular fracture 
residuals including right leg shortening and peroneal and 
tibial nerve neuropathies and assigned a 30 percent 
evaluation for that disability.  In April 1998, the Board 
remanded the veteran's claim to the RO for additional action.  
In January 2000, the RO, in pertinent part, granted service 
connection for right ankle degenerative joint disease; 
assigned a 20 percent evaluation for that disability; and 
effectuated the award as of June 9, 1998.  The veteran has 
been represented throughout this appeal by the Disabled 
American Veterans.  


REMAND

The provisions of 38 C.F.R. § 4.68 (1999) direct that the 
combined rating for disabilities of an extremity shall not 
exceed the rating for the amputation at the elective level, 
were amputation to be performed.  For example, the combined 
evaluations for disabilities below the knee shall not exceed 
the 40 percent evaluation provided by 38 C.F.R. § 4.71a, 
Diagnostic Code 5165 (1999).  The RO may not have considered 
the applicability of 38 C.F.R. § 4.68 (1999) to the veteran's 
claim for an increased evaluation for his post-operative 
right tibial and fibula fracture residuals.  

In reviewing a similar factual scenario, the United States 
Court of Appeals for Veterans Claims (Court) has held that:

... when, as here, the Board addresses in 
its decision a question that had not been 
addressed by the RO, it must consider 
whether the claimant has been given 
adequate notice of the need to submit 
evidence or argument on that question and 
an opportunity to submit such evidence 
and argument and to address that question 
at a hearing, and if not, whether the 
claimant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

Accordingly, this case is REMANDED for the following action:  
The RO should reevaluated the veteran's 
claim for an increased evaluation for his 
right tibial and fibular fracture 
residuals including right leg shortening 
and peroneal and tibial nerve 
neuropathies with express consideration 
of the applicability of 38 C.F.R. § 4.68 
(1999).  If the veteran's claim remains 
denied, the RO should then issue a 
supplemental statement of the case to the 
veteran and his accredited representative 
which addresses the applicability of 38 
C.F.R. § 4.68 (1999).  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this 


REMAND is to allow for due process of law.  No inference 
should be drawn from it regarding the final disposition of 
the veteran's claim.  



		
	J. T. Hutcheson
	Acting Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

- 4 -


